Citation Nr: 0010122	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-13 701A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the August 
31, 1998 Board decision, which denied a claim of entitlement 
to an earlier effective date for the commencement of payment 
of a temporary total disability evaluation due to a 
hospitalization in October 1994.


REPRESENTATION

Moving Party Represented by:  Andrew Jackson Graham, Attorney


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The moving party served on active duty from September 1960 to 
October 1963.

This matter comes before the Board from a September 1998 
motion from the appellant for revision or reversal on the 
grounds of clear and unmistakable error (CUE) of an August 
1998 Board decision that denied entitlement to an earlier 
effective date for the commencement of payment of a temporary 
total disability evaluation due to a hospitalization in 
October 1994.

Initially, the Board notes that the moving party has advanced 
contentions to the effect that he is entitled to a temporary 
total rating for convalescence for the period from January 1, 
1995 to March 1, 1995.  Thereafter, he claims to be entitled 
to a 60 percent evaluation from March 1, 1995 to December 1, 
1995.  For the period from December 1995 to February 1996, he 
asserts that he is again entitled to a 100 percent evaluation 
with a 40 percent evaluation thereafter.  Significantly, 
however, the August 1998 Board decision, currently under 
review for CUE, explained that it was "important to note 
that the veteran is not requesting additional convalescence 
or an extension of the convalescence under 38 C.F.R. § 
4.30(b) (1997)."  Additional convalescence beyond December 
1, 1994 was specifically considered as outside the scope of 
the August 1998 Board decision.  It cannot be now considered 
as a basis for CUE unless the Board erroneously restricted 
the veteran's claim to an earlier effective date claim 
without adequate consideration of a claim for additional 
convalescence; such an argument is not being advanced, 
however.  Notwithstanding, it seems the veteran expressly 
limited his claim to the period from "October 4th to December 
1st, 1994" prior to the August 1998 Board decision.  See 
Transcript of June 11, 1998 Hearing at 8.  Thus, even had the 
moving party advanced such an argument, it would appear to be 
without foundation.  Nevertheless, the veteran's contentions 
in these regards are more germane to what may be claims for 
additional convalescence or extension of the convalescence 
previously afforded and/or are new claims not previously 
adjudicated.  Because those issues are not properly before 
the Board on this motion, they are hereby referred to the RO 
for appropriate action.  

The Board notes that in documents filed in connection with 
the current claim the veteran implies that he may be 
prosecuting this motion pro se; nevertheless, the current 
appointment of attorney or agent as claimant's representative 
reflects that the veteran is still represented by the above 
referenced attorney.

FINDINGS OF FACT

1.  In an August 31, 1998 decision, the Board denied 
entitlement to an earlier effective date for the commencement 
of payment of a temporary total disability evaluation due to 
a hospitalization in October 1994.

2.  The moving party was awarded a 100% evaluation for one 
month effective November 1, 1994.  He was returned to his 
normal VA compensation benefits effective December 1, 1994.

3.  The moving party has alleged that an earlier effective 
date should have been granted as regulations were 
misinterpreted.

4.  The Board's decision of August 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied; the decision 
was not undebatably erroneous.


CONCLUSION OF LAW

The August 31, 1998 decision, the Board denied entitlement to 
an earlier effective date for the commencement of payment of 
a temporary total disability evaluation due to a 
hospitalization in October 1994 did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 20.1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 31, 1998, the Board issued a decision that denied 
the appellant's claim of entitlement to an earlier effective 
date for the commencement of payment of a temporary total 
disability evaluation due to a hospitalization in October 
1994.  In September 1998, the appellant filed a motion for 
reconsideration of the August 31, 1998 Board decision, which 
motion was subsequently denied in October 1998.  However, the 
appellant was also informed at that time that his 
correspondence would also be considered as a request for 
revision of the August 31, 1998 Board decision on the grounds 
of CUE.  In March 1999, the Board notified the appellant 
that, it would not consider his motion for reconsideration as 
a motion for CUE unless he affirmatively replied within 60 
days.  A response was received from the moving party in April 
1999, confirming the appellant's intent to have his earlier 
correspondence considered as a CUE motion.  Thereafter, the 
Board forwarded a copy of the appellant's CUE motion to his 
representative and provided an opportunity to file a 
response.  To date, no response has been associated with the 
motion.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.
(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

The moving party was hospitalized on October 4, 1994, for 
surgery to treat a service-connected disability.  He was 
discharged October 12, 1994.  Thereafter he was released, 
which he claims was to home with nurse visitation for the 
balance of October, November and December.  The moving party 
was awarded a 100% evaluation for one month effective 
November 1, 1994.  He was returned to his normal VA 
compensation benefits effective December 1, 1994.

Under 38 C.F.R. § 4.30, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge or outpatient release that entitlement is 
warranted under paragraph (a)(1), (2) or (3) of this section 
effective the date of the hospitalization admission or 
outpatient treatment and continuing for a period of 1, 2 or 3 
months "from the first day of the month following such 
hospital discharge or outpatient release."  

It was determined that the veteran had required surgery 
necessitating at least one month of convalescence.  
Accordingly, the veteran was entitled to compensation under 
38 C.F.R. § 4.30(a)(1) (1997) for a period of convalescence 
of one month.  Consequently, the temporary total disability 
evaluation for convalescence began the "first day of the 
month following such hospital discharge or outpatient 
release."  The veteran began his hospitalization on October 
4, 1994.  Accordingly, the temporary total disability 
evaluation could not begin until November 1, 1994.  As a 
result, the veteran was not entitled to compensation under 38 
C.F.R. § 4.30 in October 1994.

The moving party also essentially asserts that his treatment 
on an outpatient basis with home nurse visitation should 
qualify him for compensation the same as if he were 
hospitalized.  The moving party requests temporary total 
compensation from October 4, 1994 to January 1, 1995.  The 
Board currently observes that in the context of the August 
1998 Board decision, entitlement to benefits pursuant to 38 
C.F.R. § 4.29 for the pertinent period was also discussed.  
The Board concluded that a temporary total disability 
evaluation under 38 C.F.R. § 4.29 was not warranted because 
the veteran was hospitalized less than 21 days.  The argument 
currently advanced by the moving party is essentially that 
home care is in actual fact the same as hospitalization.  
However, the governing regulations specifically contemplate a 
distinction between the veteran who necessarily is confined 
to a VA facility subject to "continuous hospitalization" 
"in a Department of Veteran Affairs [H]ospital, 38 C.F.R. 
§ 4.29 (emphasis added), versus the veteran who is undergoing 
convalescence in a broader and more general sense, 38 C.F.R. 
§ 4.30.  The word "in" as associated with hospital facility 
means just that.  "In determining the plain meaning of 
statutory language, legislative purpose is expressed by the 
ordinary meaning of the words used."  Davis v. Brown, 7 Vet. 
App. 298, 301 (1994) (citing Jones (McArthur) and Karnas v. 
Brown, 41 F.3d 634, 638 (Fed. Cir. 1994) (quoting Ardestani 
v. INS, 502 U.S. 129, 112 S. Ct. 515, 519, 116 L. Ed. 2d 496 
(1991))).  "Congress need not enact a dictionary each time it 
passes a law.  That the language at issue here is not 
expressly defined in the [statute] does not render ambiguous 
the plain words used."  Jones and Karnas, 41 F.3d at 639.  
Convalescence at home is not "in" a VA hospital.  The 
argument is without merit.

In a statement received in April 1999, the moving party also 
argued that his award contemplated the period from "October 
4 thru December 1 of 1995 [1994?] is two months not one 
month. . . . "  (emphasis added).  Arguably, such a 
contention necessitates further explanation.  The Board notes 
the award was not through December 1, 1994 but rather to or 
until December 1, 1994. (emphasis added).  The Board is of 
the additional opinion that it was plainly communicated to 
the moving party that he would not be entitled to temporary 
total compensation for any part of the month of December 
1994.  The span of his entitlement was made abundantly clear 
in a statement issued by the RO in April 1995, wherein the RO 
noted that the veteran would receive a 100% evaluation for 
one month effective November 1, 1994.  He would then receive 
his normal VA compensation benefits effective December 1, 
1994.  Nevertheless, in support of his position the veteran 
supplied a copy of what appears to be a Treasury Regulation 
relating to 26 C.F.R. § 13.91, Computation of Time, as 
reported in the Federal Register.  The specified regulation 
provided appears to pertain to time limitations for certain 
administrative practice before the Bureau of Alcohol Tobacco 
and Tax, and, consequently, is of no relevance whatsoever to 
practice before the VA because practice before VA is in 
accordance with Title 38. Cf.  38 C.F.R. §§ 20.302, 
20.305(1999)(time limitations pertaining to certain VA 
administrative practice).  More importantly, the issue being 
advanced, relating to effective dates of compensation awards 
for convalescent ratings, see 38 C.F.R. § 4.30, doesn't even 
correlate to procedural time limitations pertaining to 
appellate practice.  Accordingly, the veteran's argument is 
wholly unfounded.

The moving party also argues that the VA laws are contrary to 
principles of fairness and contrary to common sense.  Changes 
in policy, law, and regulation are beyond the scope of the 
Board's jurisdiction.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.101 (1999). 

Having failed to effectively argue that the August 21, 1998 
Board decision contains an error of fact or of law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error, the moving party in this case has simply failed to 
state a clear and valid claim of CUE.  In such cases, the 
motion must be denied.  38 U.S.C.A. §§ 501(a), 7111; 38 
C.F.R. § 20.1404(b); Oppenheimer v. Derwinski, 1 Vet. App. 
370 (1991); Russell v. Principi, 3 Vet. App. 310 (1992); Fugo 
v. Brown, 6 Vet. App. 40 (1993); Luallen v. Brown, 8 Vet. 
App. 92 (1995).
ORDER

The motion for revision of the August 31, 1998 Board decision 
on the grounds of CUE is denied.



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


